EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was confirmed with JOHN COLLIGAN on March 11, 2021.
The application has been amended as follows:
Claim 1, last 2nd line: “to eject” was changed to --to spray--.
Claim 23 was cancelled.
REASONS FOR ALLOWANCE
Claims 1 – 6, 21, 24 – 31, 33 – 36 are allowed. The independent claims incorporate the previously indicated allowable features.
The following is an examiner’s statement of reasons for allowance:
The prior arts considered by the examiner to be most closely related were Bair, Scott S. (US 4,349,130), Millington et al. (US 4,424,829) and Pont, Herve (EP 2,070,462). Regarding independent claims 1, 35 and 36, the prior art(s) fails alone or in combinations fails to disclose “wherein the piston has at least one orifice defined therethrough to spray the at least some of the first fluid from the first chamber into the third chamber", as in claim 1; “wherein the first fluid entering the first chamber causes the piston to move from the first position to the second position”, as in claim 35; and “wherein an additional second fluid is drawn into the second chamber via the second one-way valve when a spring moves the piston from the second position to the first position”, as in claim 36.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467.  The examiner can normally be reached on M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 
	/CHARLES G FREAY/           Primary Examiner, Art Unit 3746                                                                                                                                                                                             


/CHIRAG JARIWALA/Examiner, Art Unit 3746